Bloodworth, J.
1. Under repeated rulings of the Supreme Court and of this court, that counsel, upon cross-examination, have a right to a thorough and sifting examination of a witness, the majority of this court are of the opinion that the lower court committed reversible error in refusing to allow counsel for the defendant to ask a.named witness, on cross-examination, how many times he had been in jail, charged with crime. Under the particular facts of the case I cannot agree to this conclusion of my colleagues.
2. The other special grounds of the motion for a new trial are either too incomplete and vague to be considered by this court or are without substantial merit.

Judgment reversed.


Broyles, C. J., and Luke, J., concur. Bloodworth, J., dissents.